Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 are pending.
Information Disclosure Statement
	The IDS filed 2/8/22 has been considered by the examiner.
Drawings
The drawings are objected to because in Fig. 6, step 610, it appears that “the first RAT” should read “the second RAT” to be consistent with paragraph no. 0065 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  the acronym “RSRP” should be spelled out since none of the claims from which it depends has defined it.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 6, the limitation “the sidelink resource reservation for the first RAT” is confusing since a sidelink resource reservation for the first RAT was never recited in claim 1, i.e., in claim 1, a sidelink resource reservation for a second RAT was recited.  Dependent claims 7-14 fall in view of claim 6.
In claim 19, the limitation “minus infinite RSRP threshold” is not clear.  The specification merely repeats this term without adding any additional details, and this term does not appear to be a term of art.  Hence, the meaning of the limitation cannot be reasonably ascertained.
In claim 20, it is not clear what is meant by the limitation “an expanded set of frequency resources” given that the term “expanded” lacks a reference point.  Claim 21 falls in view of claim 20.
For purposes of applying prior art, the above-identified vague and indefinite claim limitations have been interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9-11, 15-16, 20-21, and 23-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/173536 to Huawei (“Huawei”) in view of the 3GPP document entitled “In-device Coexistence between LTE and NR V2X Sidelinks”, R1-1912741, to InterDigital Inc., (“InterDigital”).
Independent Claims
	Regarding independent claim 1, Huawei teaches the claim limitations “A method of wireless communication at a first wireless device operating based on a first radio access technology (RAT) (see Fig. 11 and sidelink communication device (S) 301 described on page 23, lines 6-7; the “first RAT” reads on the 5G NR network disclosed on page 1, lines 5-9), comprising: 
receiving a sidelink resource reservation from a second wireless device based on a RAT, the sidelink resource reservation indicating a set of reserved resources (see Fig. 11, step 1101 and page 23, lines 13-17; the “second wireless device” reads on a neighboring sidelink communication device (either B or C) 302 or 303 as taught in line 15); 
determining whether to exclude, from a candidate resource set for the first RAT within a sidelink resource pool for the first RAT, resources that overlap with the set of reserved resources for the RAT (see Fig. 11, steps 1103, 1105 and page 23, lines 17-22); and 
transmitting a sidelink transmission using one or more sidelink transmission resources selected from the candidate resource set in the sidelink resource pool for the first RAT” (see page 23, lines 7-11 which discloses that the sidelink communication device (S) 301 transmits sidelink data via one or more radio resources from a plurality of candidate radio resources 310).
Huawei does not teach the “second RAT” limitation associated with the second wireless device as recited in claim 1.  Huawei appears to teach that both the sidelink communication device 301 and e.g., the neighboring sidelink communication device 302 use the same RAT, namely, 5G NR RAT.
InterDigital teaches this limitation, see page 1, section 2 entitled “Discussion”, first paragraph and the three proposals on page 2 and in particular, proposal 3.  In proposal 3, it teaches that a “UE excludes NR SL resources overlapping with resources for LTE SL reception in NR LS resource selection.”  In the first paragraph of section 2, it teaches that “the NR mode 2 UE resource selection procedure can take the LTE SL transmission and resource reservation into consideration.”  See also the paragraph above proposal 3 which teaches that a first UE receives a resource reservation from a second LTE UE such that the first UE can exclude such resources from the candidate resource pool to avoid a LTE RX and NR TX overlapping.  Hence, the “second RAT” limitation of claim 1 reads on the LTE RAT used by a LTE UE sending its resource reservation to a NR UE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei by substituting its NR neighboring sidelink communication device with a LTE sidelink device as taught by InterDigital to reduce overlapping between a NR UE sidelink transmission and LTE sidelink transmission/reception as suggested by InterDigital in the first paragraph of section 2 entitled “Discussion.”  In addition, such a modification would enable the NR UEs to communicate using sidelink with the legacy LTE UEs in order to facilitate the adoption of NR/5G technology.
Regarding independent claims 23, 26, and 30, these independent claims are corresponding apparatus, means for, and computer readable medium claims of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 23, see page 23, line 8 of Huawei for a “processor” and a “memory” is inherent in the sidelink communication device (S) 301.  See page 14, lines 10-13 of Huawei which discloses a computer program for execution by a computer to implement the aspects of the invention.
Regarding further independent claim 26, each of the recited means reads on the processor and inherent memory disclosed in Huawei.
Regarding further independent claim 30, the computer readable storage medium reads on the inherent memory and computer program disclosed in Huawei.
Dependent Claims
Regarding claims 2, 24, 27, see Huawei, page 23, lines 7-11 and 19-22 of Huawei.  The “second RAT” limitation is deemed to logically follow from the above modification of Huawei in view of InterDigital, re claim 1 rejection.
Regarding claims 3, 25, and 28, see Huawei, page 23, lines 19-22.
Regarding claim 4, the “NR sidelink communication” reads on the NR disclosed in Huawei and the LTE sidelink communication reads on the LTE UE disclosed in InterDigital, i.e., the “LTE sidelink communication” limitation logically follows from the above modification of Huawei in view InterDigital, re claim 1 rejection.
Regarding claim 5, Huawei teaches the NR V2X communication (see page 1, line 8) and LTE V2X communication (see page 1, lines 18-19) but not within the claimed context.  InterDigital teaches LTE V2X communication within the claimed context, see the title “In-device Coexistence between LTE and NR V2X Sidelinks.”  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei by incorporating the teachings of InterDigital to enable V2X communications between a NR UE and a LTE UE in order to improve traffic safety among the vehicles which incorporate NR and LTE UEs.
Regarding claim 6, see Huawei, page 23, lines 17-19 which discloses a metric, RSRP for use in excluding resources based on the resource reservation received from a neighboring sidelink communication device 302.
Regarding claim 7, see Huawei, page 6, lines 7-8 which discloses a pre-determined resource reservation interval.
Regarding claim 9, see Huawei, page 6, line 15 which discloses a threshold value for RSRP.
Regarding claim 10, see Huawei, page 6, lines 7-8 and 15.
Regarding claim 11, see Huawei, page 6, lines 12-13 for a “PSSCH of the sidelink resource reservation from the second wireless device.”
Regarding claim 15, see Huawei, page 23, lines 17-22,
Regarding claim 16, 29, see Huawei, page 6, lines 20-22 for a different metric. Other different metrics are also disclosed by Huawei, see e.g., page 6, lines 24-32 for two additional different metrics used to exclude resources.
Regarding claim 20, see Huawei, page 23, lines 19-22 for an “expanded” set of frequency resources for exclusion as interpreted given the 112(b) rejection above. In other words, the “expanded” limitation reads on all candidate radio resources 311, 312 that overlap in the time domain with the reserved radio resource as taught by Huawei on page 23, lines 20-21.
Regarding claim 21, Huawei nor InterDigital teaches these limitations, i.e., the “full bandwidth” limitation.  Huawei teaches excluding at least a partial bandwidth of the sidelink resource pool, see page 5, lines 35-37.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Huawei and InterDigital by expanding the bandwidth of the sidelink resource pool for exclusion in order to further reduce the interference caused by the conflicting resources between the two sidelink communication devices.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of InterDigital as applied to claim 6 above, and further in view of Lee et al., US 2022/0006569, (“Lee”).
Huawei and InterDigital do not teach but Lee teaches “a configured PPPP for the sidelink communication based on the first RAT,” see paragraph no. 0120 which discloses that when a UE transmits a message with a PPPP value, the UE may signal other UEs a pre-emption message containing resource information related to the transmission of the message and priority information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei and InterDigital by incorporating the teachings of Lee to allow the UE to effectively protect the transmission of a message of a relatively high priority, as suggested by Lee in paragraph no. 0120.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of InterDigital as applied to claim 16 above, and further in view of Yu et al., US 2022/00953, (“Yu”).
Huawei and InterDigital do not teach but Yu teaches “wherein the one or more metrics includes a higher priority level for the sidelink resource reservation based on the second RAT than for the sidelink resource reservations based on the first RAT” (see paragraph no. 0128 which discloses “If the priority level of the LTE transmission/retransmission is higher than the priority level of NR transmission”; the LTE and NR correspond to the claimed “second RAT” and “first RAT”, respectively).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei and InterDigital by incorporating the teachings of Yu to avoid full or partial overlapping with the reserved resources, as suggested by Yu in paragraph no. 0128.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei in view of InterDigital as applied to claim 16 above, and further in view of Dong et al., US 2022/0086807, (“Dong”).
Huawei and InterDigital do not teach but Dong teaches “using a distance between the first wireless device and the second wireless device to determine whether to exclude the set of reserved resources for the second RAT from the candidate resource set for the first RAT” (see paragraph no. 0231, first ten lines).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Huawei and InterDigital by incorporating the teachings of Dong to reduce a resource collision probability based on the distance between the two devices, as suggested by Dong in paragraph no. 0231.

Allowable Subject Matter
Claims 12-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claims 12 and 18, the prior art of record does not teach or suggest the limitations recited in each of the claims 12 and 18.  Dependent claims 13-14 depend from claim 12.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the abstract of WO 2020/150102.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414